Citation Nr: 0002839	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  97-16 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
as secondary to service-connected residuals of a shell 
fragment wounds of the upper back in the left and right 
scapular regions.

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of shell fragment wounds of the upper back in the 
left and right scapular regions, Muscle Group I. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In May 1997, the Board remanded the first two issues listed 
on the front page of this decision for additional 
development, to include a VA examination.  The examination 
was completed in February 1998 and the case has been returned 
to the Board for final appellate review. 

A review of the record reflects that the vetearn has raised 
the issues of entitlement to service connection for migraine 
headaches and for residuals of a shell fragment wound of the 
back of the right upper arm.  As these issues have not been 
certified for appellate review, they are referred to the RO 
for appropriate action. 


FINDINGS OF FACT

1.  The veteran's low back disability has not been shown to 
be etiologically related to or aggravated by the service-
connected residuals of shell fragment wounds of the upper 
back in the left and right scapular regions. 

2.  The veteran is right handed. 

3.  The service-connected residuals of shell fragment wounds 
of the upper back in the left and right scapular regions, 
Muscle Group I, are manifested by full range of motion and 
power of the shoulders with no history of shattering bone 
fracture; and no evidence of extensive ragged, depressed or 
adherent scars; or of swelling, deformity, or loss of deep 
fascia or muscle substance.



CONCLUSIONS OF LAW

1.  A low back disability is not due to or the proximate 
result of the service-connected residuals of shell fragment 
wounds of the upper back in the left and right scapular 
regions, Muscle Group I.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.310 (1999). 

2.  The schedular criteria for an evaluation in excess of 30 
percent for residuals of shell fragment wounds of the upper 
back in the left and right scapular regions, Muscle Group I, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.10, 4.40, 4.45, 4.59, 4.73, Diagnostic 
Code 5301 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect that in March 1970, the 
veteran sustained multiple shell fragment wounds of the left 
arm, left jaw with retained metallic foreign body, and right 
and left scapula regions.  The wounds were subsequently 
debrided and the metallic fragment in the left jaw was 
removed.  The veteran also received a wound to the right 
occipital region.  There are no subjective complaints or 
objective findings with respect to the low back.  An April 
1970 separation examination report reflects that all of the 
veteran's systems were found to have been normal by the 
examining physician.  On a Report of Medical History, dated 
in April 1970, the veteran denied having any back trouble.  

During an October 1970 VA examination, four months after the 
veteran was discharged from service, the appellant did not 
report any complaints with respect to the low back.  An 
examination of the scapula region, showed a two inch by 1/2 
inch scar of the right scapula region and a 3/4 inch scar of 
the left scapula.  A pertinent diagnosis of scars as a result 
of shell fragment wounds of the back with retained metal 
foreign bodies was entered. 

Medical reports, submitted by Providence Hospital of 
Southfield, Michigan, O'Dell Chiropractic Center and John M. 
Bartlett, D.C., dating from 1982 to 1994, reflect that the 
first evidence of any low back complaints was in the early 
1980's.  A medical report, submitted by Providence Hospital, 
dated in May 1982, reflects that the veteran reported having 
had low back pain for the previous three years.  Dr. O'Dell 
indicated that he had treated the veteran on two separate 
occasions in 1988 for acute exacerbations as a result of 
traumatic injuries to the spine.  These reports are devoid of 
any subjective complaints or objective findings relating to 
the service-connected residuals of shell fragment wounds of 
the upper back in the left and right scapular regions.  

An April 1995 VA spine examination report reflects that the 
veteran's in-service history was reported in extensive 
detail.  The veteran complained of intermittent severe low 
back pain which radiated into the posterior aspect of both 
legs.  He related that when he was struck with low back pain, 
he was not able to work.  It was noted that the veteran had 
healed shrapnel scars of both scapulas.  There was a five 
centimeter scar on the lower one third of the right scapula 
and a three centimeter scar on the left scapula.  There was 
no evidence of any tendon, bone, joint and/or nerve damage.  
The veteran exhibited equal strength, bilaterally.  There was 
no evidence of any pain upon palpation of the shrapnel scars, 
gross atrophy or superficial tissue loss over the scarred 
areas.  A diagnosis of multiple superficial shrapnel scars 
involving the scapulas, posterior head, right upper 
extremity, right mandible secondary to previous trauma with 
resultant chronic progressive myalgia, arthralgias from the 
upper cervical spine to the coccyx with intermittent 
radicular pain to bother lower extremities and occasional 
headaches, probably secondary to mechanical lumbar strain.  
Probable residual nerve involvement, early degenerative joint 
disease and residual foreign body were to be ruled out.  

A September 1995 VA examination report reflects that the 
veteran was employed as a computer technician.  The veteran 
related that his lumbar injury was a result of his in-service 
shell fragment wounds.  He reported that he had not taken any 
time off work because of his back or head, and that he was 
not on any medicine.  The examiner noted that there was no 
history of a back injury during the appellant's service.  The 
veteran complained that the in-service blast make him fall 
forward onto his face but that he did not sustain a fracture.  
The veteran complained of a backache in the upper and 
thoracic area, and that his back would sometimes go out on 
him.  With regards to the veteran's residuals of a shell 
fragment wounds of the right and left scapula regions, an 
examination revealed a five centimeter scar in the area of 
the right scapula on the back.  A scar in the left scapular 
area was not reported by the examiner.  The appellant's 
shoulders were noted to have been equal.  The veteran was 
diagnosed as having lumbar mild narrowing at L4-5.  A 
diagnosis with respect to the shell fragment wounds of the 
right and left scapula regions was not entered.  

During a February 1996 hearing at the RO in Detroit, 
Michigan, the veteran related that his low back problems were 
a result of the shrapnel injuries that he sustained to his 
upper scapular areas during service in Vietnam.  The veteran 
related that his back problems did not interfere with his 
daily activities but that he could not lift heavy weights at 
work.  

A February 1998 VA neurological examination reflects that the 
veteran reported having injured his back in 1971, when he 
sustained shrapnel wounds to his skull, left upper arm, 
shoulders and back.  The appellant indicated that the pain 
radiated upwards into his spine and head and downward into 
his right leg and foot.  He related that he could walk one 
mile, stand for several hours, sit for one hour and lift and 
carry twenty pounds.  He reported having good leg strength 
and occasional numbness in his legs.  The examiner noted that 
the veteran was employed as a computer technician.  A 
neurological examination was normal.  A diagnosis of 
sciatica, right lower extremity by history was entered.  

During a VA orthopedic examination in February 1998, the 
examiner indicated that he had reviewed the veteran's entire 
claims file, to include the April 1995 VA examination.  It 
was noted that the veteran was right handed.  In essence, the 
veteran reported that prior to service, he had not had any 
difficulties with his spine or upper or lower extremities.  
He related that during service in 1971, he injured his back 
at the same time he sustained shrapnel wounds to his skull, 
right tricep and scapular regions.  The appellant related 
that he had not received any additional treatment to his low 
back, neck or thoracic area other then when the shrapnel 
fragments were removed.  The veteran related that other than 
the service, he had not been involved in any other accidents.  
During the examination, the veteran did not have any 
complaints with regards to his shoulders.  Concerning his low 
back (the veteran pointed to a square area from one iliac 
crest to the other and from both gluteuses to the lower 
lumbar region), he related that he had tightness in the 
morning when he would wake up.  An examination revealed a 5.5 
scar in the right scapular area and a three centimeter scar 
in the left medial scapular area.  The veteran had normal 
range of motion of the shoulders with full power.  Slap tests 
were normal.  There was no evidence of any instability or 
subscapular grating, winging, deformity or wasting.  The 
suprascapular nerves were intact.  It was the opinion of the 
examiner that there was no evidence of any lumbar disability 
that had been caused, aggravated or added to by the in-
service shrapnel wounds.  The VA examiner further opined that 
the veteran had degenerative disc disease at L4-5, which was 
consistent with his age and had not been accelerated, changed 
or caused by service.  

A September 1998 report, submitted by Gary Chodoroff, M.D., 
reflects that he had examined the veteran's low back and had 
reviewed seventeen pages of the claims file.  He indicated 
obtaining further history from the veteran during the 
examination.  When examined by Dr. Chodoroff, the veteran 
related that he had low back pain as a result of an in-
service explosion, which resulted in him being thrown forward 
onto his face and chest.  After an examination of the lumbar 
spine, it was Dr. Chodoroff's opinion that since the veteran 
had not had any back pathology prior to service and 
experienced low back pain one month after his discharge from 
service, that there was a temporal relationship between the 
in-service injury and his current intermittent low back 
symptom complex.  Dr. Chodoroff felt that it was possible 
that a causal relationship existed as well. 

An October 1998 report, submitted by Marshall Sack, D.O., 
reflects that the veteran was referred to him by Dr. 
Chodoroff.  Dr. Sack found it significant that the veteran's 
symptomatology of severe low back pain began approximately 
one month following hospitalization in service.  It was the 
opinion of Dr. Sack that as a result of severe trauma 
sustained by the veteran, according to his history, coupled 
with the temporal relationship between such injuries and the 
onset of the current symptom complex, that it was highly 
likely that a relationship of causation existed. 

II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107 (a).  The Board is satisfied 
that all evidence necessary for an equitable disposition of 
the appeal has been obtained and that no further assistance 
to the veteran is required in order to comply with the duty 
to assist mandated by statute.

A.  Secondary Service Connection Claim

1.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A.§§ 1110; 38 C.F.R. § 3.303(a) (1999).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a)(1999).  See Allen v. Brown, 7 Vet. App. 439 (1995) 
(holding that when aggravation of a non-service-connected 
disorder is proximately due to or is the result of a service-
connected disability, that extent of aggravation is service 
connected on a secondary basis).  A claim for secondary 
service connection, like all claims, must be well-grounded.  
Reiber v. Brown, 7 Vet. App. 513, 516 (1995).  Generally, 
when a veteran contends that his or her service-connected 
disability has caused or aggravated a new disability, he or 
she must submit competent medical evidence of a causal 
relationship directly between the two disabilities to 
establish a well-grounded claim.  Jones v. Brown, 7 Vet. 
App. 134 (1994). 

2.  Analysis

In this case, the Board observes the veteran's contentions 
that he currently has a low back disability as a result of 
the service-connected residuals of shell fragment wounds of 
the back in the upper left and right scapular regions.  
However, a recent VA orthopedic opinion is contrary to the 
veteran's contentions, finding no specific etiologic 
relationship between the service-connected residuals of shell 
fragment wounds of the back in the upper left and right 
scapular regions and the subsequent degenerative joint 
disease of the lumbar spine (see February 1998 VA examination 
report).  In fact, after a complete review of the veteran's 
claims file, it was the VA examiner's opinion that the 
veteran's degenerative disc disease at L4-5 was a result of 
his age and had not been caused or aggravated by service-
connected residuals of shell fragment wounds of the back in 
the upper left and scapular regions.

While the Board observes the medical opinion of Gary 
Chodoroff, M.D., finding  that there was a possible causal 
relationship between the veteran's intermittent low back pain 
and his in-service shrapnel injuries to his upper back in 
Vietnam, this opinion is speculative.  Service connection may 
not be based on a resort to speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (1999).  See also Bostain 
v. West, 11 Vet. App. 124, 127-28 (1998) (private physician's 
opinion that veteran's preexisting service-related condition 
may have contributed to his ultimate demise too speculative, 
standing alone, to be deemed new and material evidence to 
reopen cause of death claim); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996) (on claim to reopen a service connection 
claim, statement from physician about possibility of link 
between chest trauma and restrictive lung disease was too 
general and inconclusive to constitute material evidence to 
reopen); Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an 
examining physician's opinion to the effect that he cannot 
give a "yes" or "no" answer to the question of whether 
there is a causal relationship between emotional stress 
associated with service-connected post-traumatic stress 
disorder and the later development of hypertension is "non-
evidence).

Although both Dr. Chodoroff and Dr. Sack indicated that the 
veteran first complained of low back pain one month after he 
had been discharged from service and that there was a 
temporal relationship between the appellant's current 
intermittent low back pain and the in-service injuries, such 
conclusion is contrary to the post-service medical evidence 
of record, showing that the appellant first sought treatment 
for his lumbar spine in the early 1980's.  Therefore, it 
appears that both Dr. Chodoroff's and Dr. Sack's opinions 
were based on a history provided by the veteran as opposed to 
a review of the medical evidence of record ( Dr. Chodoroff 
indicated in that he had only reviewed seventeen pages of the 
veteran's claims file).  The Court has held that a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  While an examiner can render a 
current diagnosis based upon his examination of the veteran, 
the Court has held that without a thorough review of the 
record, an opinion regarding the etiology of the underlying 
condition can be not better than the facts alleged by the 
veteran.  Swan v. Brown, 5 Vet. App. 229, 233 (1992).  

As such, the Board has placed greater emphasis on the 
February 1998 VA orthopedic examination as it was based on a 
thorough review of the claims file as compared to Dr. 
Chodoroff's opinion, wherein he reviewed only seventeen pages 
of the claims folder.  In this regard, the Board is of the 
opinion that an etiologic opinion based on a review of the 
chart is entitled to far greater weight than an opinion not 
so supported or a diagnosis that is merely the product of a 
history elicited from the claimant.  See Wilson v. Derwinski, 
2 Vet. App. 16, 20-21 (1991) (an opinion relating a current 
disability to service has more probative value when it takes 
into account the records of prior medical treatment so that 
the opinion is a fully informed one); Corry v. Derwinski, 3 
Vet. App. 231, 234 (1992) (Board has a plausible basis to 
reject a physician's "conjecture" that a disability was 
acquired as a result of service where relevant treatment 
reports dating back a number of years were not mentioned by 
the physician rendering the opinion).  

It is undisputed that the veteran sustained shrapnel injuries 
to his upper back in the right and left scapular regions, and 
that service connection is in effect for residuals thereof.  
The Board finds, however, that it is not shown that the 
appellant has a lumbar spine disability as a result of this 
service-connected disorder.  Although the veteran as a lay 
witness is competent under the law to describe symptoms he 
has seen or experienced, he is not competent to render a 
diagnosis, or to offer a medical opinion attributing a 
disability to a service- connected disability, as this 
requires medical expertise.  See Robinette v. Brown, 8 Vet. 
App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In this regard, the Board observes that there is some 
indication in the record that the veteran's degenerative 
joint disease of the lumbar spine is a result of age.  In any 
event, for the reasons noted above, there is no true medical 
opinion convincingly relating the current low back arthritis 
to the service-connected residuals of shell fragment wounds 
of the upper back in the right and left scapular regions.  

In the absence of competent medical evidence relating the 
veteran's degenerative joint disease of the lumbar spine to a 
service-connected disability, service connection for the 
claimed disability is not warranted.  The evidence is not so 
evenly balanced that there is doubt as to any material issue. 
38 U.S.C.A. § 5107(b).

B.  Increased Evaluation Claim

1.  Applicable laws and Regulations

The veteran is seeking an increased evaluation for his 
service-connected residuals of shell fragment wounds of the 
upper back in the left and right scapular regions, Muscle 
Group I, which are currently evaluated as 30 percent 
disabling, under 38 C.F.R. 4.73, Diagnostic Code 5301.  
During the pendency of the veteran's claim, substantive 
changes were made by regulatory amendment to the schedular 
criteria for evaluating muscle injury disorders, including 
Muscle Group I, as set forth in 38 C.F.R. §§ 4.40-4.73. See 
62 Fed. Reg. 30239-40 (1997).  These changes became effective 
July 3, 1997.  Where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The veteran's 
service-connected left shoulder and chest disability must 
therefore be evaluated under both the old and the revised 
regulations to determine whether the veteran is entitled to 
an increased evaluation under either set of criteria.  

The July 1997 regulatory changes did not result in any 
material change to the respective rating criteria for Muscle 
Group I, which both before and after the regulatory changes 
are evaluated under Diagnostic Code 5301.

Muscle Group I consists of the extrinsic muscles of the 
shoulder girdle: trapezius, levator scapulae, and serratus 
magnus.  The function of Muscle Group I is upward rotation of 
the scapula, and elevation of the arm above shoulder level.  
Under both prior and present regulations, a moderately severe 
disability of the dominant or non-dominant side warrants a 30 
percent evaluation.  A severe disability of the dominant side 
warrants a 40 percent evaluation.  38 C.F.R. § 4.73, 
Diagnostic Code 5301. 

Both before and after the regulatory changes, when evaluating 
damage to muscle groups, disability pictures are based on the 
cardinal signs and symptoms of muscle disability, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  See 38 C.F.R. § 4.54 (previous regulations), 4.56 
(revised regulations).

Prior to July 3, 1997, a moderately severe disability was 
evidenced by a through and through or deep penetrating wound 
by a high velocity missile of small size, or a large missile 
of low velocity, with debridement or with prolonged infection 
or with sloughing of soft parts, and with intramuscular 
cicatrization.  Objective findings of a moderately severe 
included a relatively large entrance and (if present) exit 
scars so situated as to indicate the track of the missile 
through important muscle groups; indications on palpation of 
moderate loss of deep fascia, moderate loss of muscle 
substance, or moderate loss of normal firm resistance of 
muscles in comparison to the sound side; and tests of 
strength and endurance of muscle groups involved in 
comparison to the sound side give positive evidence of marked 
or moderately severe loss. 38 C.F.R. § 4.56(c) (1997).

Prior to July 3, 1997, a severe muscle disability consisted 
of a through and through or deep penetrating wounds due to a 
high velocity missile or to large or multiple low velocity 
missiles, or a shattering bone fracture; with extensive 
debridement, prolonged infection, or sloughing of soft parts; 
intermuscular binding; and cicatrization.  The history of the 
injury was similar to a moderately severe muscle injury, but 
in an aggravated form.  Objective findings included extensive 
ragged, depressed and adherent scars so situated as to 
indicate wide damage to the muscle groups in the track of the 
missile.  X-rays showed retained metallic foreign bodies, and 
palpation showed moderate or extensive loss of deep fascia or 
muscle substance, with soft or flabby muscles in the wound 
area.  Adaptive contraction of an opposing group of muscles, 
if presented, indicated the severity, as did adhesion of a 
scar to one of the long bones, scapula, pelvic bones, sacrum 
or vertebrae, in an area where the bone was normally 
protected by muscle.  38 C.F.R. § 4.56(d).

The intended effect of the regulatory changes effective in 
July 1997, was to update the portion of the rating schedule 
that addresses muscle injuries, to ensure that it uses 
current medical terminology and unambiguous criteria, and 
that it reflects medical advances that have occurred since 
the previous review of regulatory criteria.

Under the revised criteria, the type of injury associated 
with a moderately severe muscle disability includes a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  The history of a moderately severe 
muscle disability includes service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound; a record of consistent complaint of 
cardinal signs and symptoms of muscle disability; and if 
present, evidence of inability to keep up with work 
requirements. The entrance and (if present) exit scars 
indicate a track of the missile through one or more muscle 
groups.  There are indications on palpation of a loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side.  Tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment. 38 C.F.R. § 4.56.

Under the revised criteria, the type of injury associated 
with a severe disability of muscles is essentially the same 
as the previous schedular criteria, and includes a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The history 
of a severe muscle disability includes service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound; a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability worse than those shown for moderately severe 
muscle injuries; and if present, evidence of inability to 
keep up with work requirements.  Objective findings of a 
severe disability include the following: ragged, depressed, 
and adherent scars that indicate wide damage to the muscle 
groups in the missile track; palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in the 
wound area; muscles swell and harden abnormally in 
contraction; and tests of strength, endurance, or coordinated 
movements in comparison to the corresponding muscles of the 
uninjured side indicate severe impairment of function. 38 
C.F.R. § 4.56 (1998).

If present, the following are also signs of severe muscle 
disability: (1) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (7) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  Id.

The Board finds that the recently effective changes have not 
resulted in any significant substantive changes that would 
alter the analysis for an evaluation in the veteran's case.

2.  Analysis

After a thorough review of the evidence of record, it is the 
Board's judgment that the veteran's current overall 
disability picture warrants no higher than the currently 
assigned 30 percent evaluation under either the old or 
revised regulatory criteria. The evidence reveals, in 
pertinent part, a history of a shell fragment wounds to the 
upper left and right scapula regions.  The wounds required 
debridement without any recuperative hospitalization.  This 
history is consistent with a 30 percent evaluation for 
moderately severe impairment under either the previous or 
revised schedular criteria.

The medical evidence further reveals that the veteran is 
right side dominant, and that his service connected 
disability is currently manifested by objective evidence of 
full range of motion and power in the shoulders (see February 
1998 VA examination report).  In addition, there was no 
evidence of any atrophy, wasting or deformity of the of the 
subscapular area, and the suprascapular nerves were intact.  
X-rays of the shoulders were normal.  Hence, the disabling 
manifestations do not warrant an evaluation greater than 30 
percent under Diagnostic Code 5301.  In this respect, the 
evidence does not show extensive ragged, depressed and 
adherent scars, which would indicate wide damage to muscle 
groups in the track of a particular fragment.  The record 
does not indicate loss of deep fascia or muscle substance, 
with soft or flabby muscles in the wound area; or muscles 
that swell and harden abnormally in contraction.  Moreover, 
there is no indication of adaptive contraction of any 
opposing group of muscles, muscle group atrophy not in the 
track of the missile; or adhesion of any scar to one of the 
long bones, scapula, or vertebrae.  Accordingly, the 
preponderance of the evidentiary record affords no basis for 
the assignment of an evaluation in excess of 30 percent under 
Diagnostic Code 5301 under either the previous or revised 
regulations.

The Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to 
subjective complaints of pain, weakness, excess fatigability, 
or incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-205 (1995); 38 C.F.R. §§ 4.40, 4.45 (1998).  As noted in 
the preceding paragraph, the veteran had full range of motion 
and power of the shoulders and no evidence of any wasting or 
deformity of the subscapular area.  Indeed, during the 
February 1998 VA examination, the appellant did not have any 
subjective complaints with respect to his shoulders.  Hence, 
the Board does not find that the 30 percent evaluation 
inadequately reflects any resultant functional loss.  Id. at 
202.

In reaching this decision the Board considered whether 
application of 38 C.F.R. § 4.71a, Diagnostic Codes 5200 or 
5201 (1999) would result in a higher evaluation.  However, as 
the clinical evidence shows that the veteran has full range 
of motion of both the shoulders with no evidence of any 
ankylosis, a higher evaluation under either of the 
aforementioned codes is not warranted.  

In addition, separate compensable rating for the scars of the 
right and left scapulas are not warranted because there is no 
showing that they are tender and painful on objective 
demonstration, poorly nourished resulting in repeated 
ulceration, or result in any limitation of function of the 
shoulders.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (1999).  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  After careful consideration of the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against the claim for an evaluation in excess of 
30 percent for the service-connected disability at issue.

Finally, the Board has considered the doctrine of affording 
the veteran the benefit of any existing doubt with regard to 
the issue on appeal.  The record does not demonstrate, 
however, an approximate balance of positive and negative 
evidence as to warrant resolution of this matter on that 
basis. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a low back disability as secondary to 
the service-connected residuals of shell fragment wounds to 
the upper back in the right and left scapula regions, Muscle 
Group I, is not warranted.  

An increased evaluation for residuals of shell fragment 
wounds to the upper back in the right and left scapula 
regions, Muscle Group I, is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 



